—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
We conclude that the determination finding petitioner *713guilty of violent conduct, creating a disturbance and refusing a direct order is supported by substantial evidence in the record. Assuming petitioner’s claim that he was denied an opportunity to view a certain videotape is preserved for appellate review, we nevertheless find it to be without merit. The record indicates that petitioner requested that his employee assistant view the tape and this was done as requested. Petitioner’s remaining claims, including his assertion that he was denied witness testimony, have been examined and found to be similarly unpersuasive.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.